Citation Nr: 0033494	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and R. G.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service with the United States Navy 
from March 1962 to June 1966, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1999, a statement of the case was issued in July 
1999, and the veteran's substantive appeal was received in 
July 1999.  The veteran was afforded a Board video conference 
hearing in December 1999, at which time he indicated he was 
accepting the video conference hearing in lieu of an in-
person hearing; a transcript of that hearing is of record.

Evidence pertinent to the issue on appeal was received at the 
Board in December 1999.  The veteran has waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2000).


REMAND

The veteran maintains that his currently diagnosed PTSD is 
related to a stressor which occurred during his active 
service in the coastal waters of Vietnam.  The veteran's 
claim for service connection for PTSD was previously denied, 
most recently in July 1997.  Although he filed a notice of 
disagreement to initiate an appeal from the July 1997 rating 
decision, he did not file a timely substantive appeal in 
response to a statement of the case issued by the RO.  
Accordingly, the July 1997 rating decision became final.  38 
U.S.C.A. § 7105(c) (West 1991).  A claim which is the subject 
of a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  The veteran attempted to reopen his claim, and the 
RO determined in the November 1998 decision that new and 
material evidence had not been received.  The present appeal 
ensued.  In a subsequent August 1999 rating decision, the RO 
did find that new and material evidence had been received to 
reopen the claim, but the RO denied the claim on the merits. 

Although the RO reopened the veteran's claim, the Board must 
make its own determination as to whether new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (1996).  The Board observes that the underlying reason 
for the prior final denial appears to be that there was no 
medical diagnosis of PTSD.  However, such a diagnosis was 
rendered in an April 1999 private psychiatric evaluation.  
Given the reason for the prior final denial, this new 
evidence is clearly so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the veteran's claim.  
The issue is therefore before the Board for a merits 
analysis. 

However, the Board is not satisfied that all relevant facts 
have been properly developed to allow for proper appellate 
review at this time.  While the veteran has presented sworn 
testimony regarding a particular stressor during service (the 
shooting of a civilian and her child), it does not appear 
that an attempt has been made to verify the claimed stressor.  
Action in this regard is therefore necessary. 

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to the veteran.  Therefore, 
further preliminary action by the RO is necessary before the 
Board may properly proceed with appellate review.

The Board further notes that in support of his claim, the 
veteran has submitted a statement from Mr. M.A.H. who was 
identified as a fellow serviceman.  The statement from M.A.H. 
references the incident involving the shooting of the 
civilian woman by the veteran.  However, it is unclear 
whether M.A.H. had first hand knowledge of the event or was 
simply repeating what the veteran had told him previously.  
An attempt to obtain clarification of the statement should be 
made.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take steps to contact 
M.A.H. and request clarification as to 
whether or not he served aboard the 
U.S.S. Buck (DD 761) and witnessed the 
alleged shooting of the civilian woman 
and child.  If M.A.H. responds that he 
was serving on the U.S.S. Buck and did in 
fact witness the incident, or if no 
response at all is received from M.A.H., 
then the RO should attempt to verify 
through service department sources that 
M.A.H. did serve on the U.S.S. Buck 
during the period in question.

2.  The RO should then forward a summary 
of the claimed stressor, together with 
the veteran's DD 214 and DA Form 20, or 
equivalent, and any additional details 
and information provided by the veteran, 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) with 
a request to provide any information that 
might corroborate the veteran's alleged 
stressor.

3.  	If, and only if, the RO determines 
that the record establishes the existence 
of an incident claimed by the veteran to 
have been a stressor, the RO should 
arrange for the veteran to be afforded a 
VA psychiatric examination.  The RO must 
specify for the examiner the verified 
stressor(s).  The examiner should be 
asked to determine whether the diagnostic 
criteria for a diagnosis of PTSD have 
been met and, if so, whether there is a 
link between the PTSD and the verified 
stressor(s).  All appropriate special 
tests should be accomplished, and the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The purpose of this remand is to attempt to verify the 
claimed stressor(s) and to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).  The veteran and his representative have 
the right to submit additional evidence and argument on the 
matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



